DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Response Date
2. 	This Office Action is in response to applicant's response filed on April 26, 2021 from 

Non-Final Office action mailed out on December 24, 2020. 


  			                      Status of Claims 
3.   	Claims 1-20 are pending in the Application.


Response to Arguments
4.	Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. 
	The Applicant argues that Lee, Li, and Marino in combination fail to teach “receiving HDMI-CEC device control data from a connected electronic device that is connected to an electronic display device,” as cited in in independent claim 1. Examiner respectfully disagrees.

	In particular, the Applicant contends that “Lee cannot disclose the features of the present claim for which it is cited, as HDMI-CEC signals sent from the "display apparatus" to the "peripheral device" of Lee are never received from the "peripheral device", as the "peripheral device" does not send the HDMI-CEC signals that it receives 
	The examiner appreciates applicant’s response, but remind the applicant that  

during examination claims are given their broadest reasonable interpretation (BRI) in 

light of the specification as it would be interpreted by one of ordinary skill in the art.
	The claim recites “a data processing apparatus (as mentioned in the preamble) … receiving HDMI-CEC device control data from a connected electronic device that is connected to an electronic display device”
	In LEE, “data processing apparatus” is construed as “external server 400”, with regard to “receiving HDMI-CEC device control data from a connected electronic device that is connected to an electronic display device”, it reads on  “the external server, when identified information of the peripheral device 300-1 which is connected to the display apparatus 100 is received from the display apparatus 100, control information of the peripheral device 300-1”, because the external server is directly communicating to the display, and the control information (i.e. CEC-signal) of the peripheral device 300-1 is received via the display. 
receiving HDMI-CEC device control data from a connected electronic device that is connected to an electronic display device,” as cited in in independent claim 1.


	Claims 9 and 17 are rejected for at least the same reasons as claim 1.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al.  Pub. No.: US 2018/0091845 A1: (Hereinafter “LEE”) in view of Li Pub. No.: US 2019/0268177 A1: (Hereinafter “Li”), further in view of Marino et al. Pub. No.: US 2017/0288894 A1 (Hereinafter “Marino”).
 	Regarding Claim 1, LEE discloses a computer-implemented method performed by a data processing apparatus (see figure 5B), the method comprising:
the external server, when identified information of the peripheral device 300-1 which is connected to the display apparatus 100 is received from the display apparatus 100, may transmit at least one of the threshold time and control information of the peripheral device 300-1 with reference to the received identification information. Note. The control information is control signal received through the HDMI CEC), wherein the HDMI-CEC device control data is based on an HDMI-CEC device control signal from the electronic display device (see paragraph [0233]: the display apparatus 100 may be communicatively connected to the first peripheral device 300-1 through HDMI CEC. In this case, the display apparatus 100 may control the operation of the first peripheral device 300-1 through the HDMI CEC.);  
LEE fails to disclose:
receiving signals from one or more sensor devices located in a same structure as the electronic display device,
generating, with a machine learning system, a control signal for a device, wherein the HDMI-CEC device control data and signals from the one or more sensor devices are input to the machine learning system; and 
sending the control signal to the device to be implemented by the device.
in analogous art, Li teaches:
receiving signals from one or more sensor devices located in a same structure as the electronic display device (see paragraph [0065]:The cloud management system 160 may receive, and store, data from the HVAC control devices 141, 151, 153, and the home gateway 130.),
The cloud management system 160 may provide analytic data, manage the temperature management experience and behavioral data based on each individual temperature management decision experience received from the HVAC control devices. For example, the cloud management system 160 may provide data learned from the time of day and the corresponding temperature setting a user selects, with or without specific user programming), 
sending the control signal to the device to be implemented by the device (see paragraph [0017]: the home gateway 130 or smart device sends control command to the HVAC control device(s) within the selected zone to instruct the HVAC control device(s) to control the temperature at the respective HVAC system(s).) 

 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of LEE with the teaching as taught by Li in order to provide universal media interoperability between consumer electronic devices and enables consumer electronic devices to act as intelligent peers in a peer-to-peer network to automatically negotiate and collaborate with one another, thereby achieve a specific objective such as media sharing and consumption experience.
	LEE in view of Li fail to teach:
wherein the HDMI-CEC device control data and signals from the one or more sensor devices are input to the machine learning system; 
in analogous art, Marino teaches:
machine learning techniques may be used to recognize messages and/or commands. For example, an IP-based "Play" message may be sent from a controller device to a controlled device. The controlled device may (e.g., upon responding to the command message) send an HDMI-CEC Active Source message. Message identifier 230 (or another component) may observe and link the IP message and HDMI-CEC message. Message identifier 230 and/or other component(s) may infer a sending device, receiving device(s) and command(s) to be carried out (e.g., based on one or more messages that may or may not be linked).); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of LEE in view of Li with the teaching as taught by Marino in order to  acquire system configuration information, device information, controlled device information, interface information, communication protocol information, command information, etc, thereby, expand the utility of incompatible controllers (without reprogramming), integrate an environment of incompatible devices and controllers, and provide relief to end-users.
 	Regarding Claim 5, LEE in view of Li and Marino teach the computer-implemented method of claim 1. LEE further teaches wherein the control signal causes electronic communications intended for a user computing device to be displayed on the electronic display device (see paragraph [0233]).  



	Regarding Claim 7, LEE in view of Li and Marino teach the computer-implemented method of claim 1. LEE further teaches wherein the HDMI-CEC device control signal comprises a signal according to HDMI-CEC indicating a status of the electronic display device (see paragraphs [0275]-[0277]).  

	Regarding Claim 8, LEE in view of Li and Marino teach the computer-implemented method of claim 1. Li further teaches wherein the machine learning system implements online learning (see paragraph [0069]).  
	Regarding Claim 9, LEE discloses a computer-implemented system for automation and recommendation based on device control protocols comprising (see figure 5B): 

 	a connected electronic device connected to an electronic display device (see paragraph [0233]: the display apparatus 100 may be communicatively connected to the first peripheral device 300-1 through HDMI CEC. In this case, the display apparatus 100 may control the operation of the first peripheral device 300-1 through the HDMI CEC.); and 
a computing device  of a cloud server system configured to receive HDMI-CEC device control data from the connected electronic device that is connected to an electronic display device (see paragraph [0121]: the external server, when identified information of the peripheral device 300-1 which is connected to the display apparatus 100 is received from the display apparatus 100, may transmit at least one of the threshold time and control information of the peripheral device 300-1 with reference to the received identification information. Note. The control information is control signal received through the HDMI CEC), wherein the HDMI-CEC device control data is based on a HDMI-CEC device control signal from the electronic display device (see paragraph [0233]: the display apparatus 100 may be communicatively connected to the first peripheral device 300-1 through HDMI CEC. In this case, the display apparatus 100 may control the operation of the first peripheral device 300-1 through the HDMI CEC.);  
LEE fails to disclose:
receiving signals from one or more sensor devices located in a same structure as the electronic display device,
generate, with a machine learning system, a control signal for a device, wherein the HDMI-CEC device control data and signals from the one or more sensor devices are input to the machine learning system; and 
send the control signal to the device to be implemented by the device.
in analogous art, Li teaches:
receiving signals from one or more sensor devices located in a same structure as the electronic display device (see paragraph [0065]:The cloud management system 160 may receive, and store, data from the HVAC control devices 141, 151, 153, and the home gateway 130.),
The cloud management system 160 may provide analytic data, manage the temperature management experience and behavioral data based on each individual temperature management decision experience received from the HVAC control devices. For example, the cloud management system 160 may provide data learned from the time of day and the corresponding temperature setting a user selects, with or without specific user programming); and 
send the control signal to the device to be implemented by the device (see paragraph [0017]: the home gateway 130 or smart device sends control command to the HVAC control device(s) within the selected zone to instruct the HVAC control device(s) to control the temperature at the respective HVAC system(s).) 
  	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented system of LEE with the teaching as taught by Li in order to provide universal media interoperability between consumer electronic devices and enables consumer electronic devices to act as intelligent peers in a peer-to-peer network to automatically negotiate and collaborate with one another, there by achieve a specific objective such as media sharing and consumption experience.
LEE in view of Li fail to teach:
wherein the HDMI-CEC device control data and signals from the one or more sensor devices are input to the machine learning system; 
in analogous art, Marino teaches:
machine learning techniques may be used to recognize messages and/or commands. For example, an IP-based "Play" message may be sent from a controller device to a controlled device. The controlled device may (e.g., upon responding to the command message) send an HDMI-CEC Active Source message. Message identifier 230 (or another component) may observe and link the IP message and HDMI-CEC message. Message identifier 230 and/or other component(s) may infer a sending device, receiving device(s) and command(s) to be carried out (e.g., based on one or more messages that may or may not be linked).); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented system of LEE in view of Li with the teaching as taught by Marino in order to  acquire system configuration information, device information, controlled device information, interface information, communication protocol information, command information, etc, thereby, expand the utility of incompatible controllers (without reprogramming), integrate an environment of incompatible devices and controllers, and provide relief to end-users.
	Regarding Claim 13, LEE in view of Li and Marino teach the computer-implemented system of claim 9. LEE further teaches wherein the control signal causes electronic communications intended for a user computing device to be displayed on the electronic display device (see paragraph [0233]).  



	Regarding Claim 15, LEE in view of Li and Marino teach the computer-implemented system of claim 9. LEE further teaches wherein the HDMI-CEC device control signal comprises a signal according to HDMI-CEC indicating a status of the electronic display device (see paragraphs [0275]-[0277]).  

	Regarding Claim 16, LEE in view of Li and Marino teach the computer-implemented method of claim 9. Li further teaches wherein the machine learning system implements online learning (see paragraph [0069]).  
	Regarding Claim 17, LEE discloses a system (see figure 5B) comprising: 
one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (see paragraph [0323]: the method for controlling the operation of the first peripheral device 300-1 in the above-described display apparatus 100 may be implemented as a program including an executable algorithm that can be executed in a computer, and the program can be stored in a non-transitory computer readable medium and provided): 

receiving HDMI-CEC device control data from a connected electronic device that is connected to an electronic display device (see paragraph [0121]: the external server, when identified information of the peripheral device 300-1 which is connected to the display apparatus 100 is received from the display apparatus 100, may transmit at least one of the threshold time and control information of the peripheral device 300-1 with reference to the received identification information. Note. The control information is control signal received through the HDMI CEC), wherein the HDMI-CEC device control data is based on an HDMI-CEC device control signal from the electronic display device (see paragraph [0233]: the display apparatus 100 may be communicatively connected to the first peripheral device 300-1 through HDMI CEC. In this case, the display apparatus 100 may control the operation of the first peripheral device 300-1 through the HDMI CEC.);  
LEE fails to disclose:
receiving signals from one or more sensor devices located in a same structure as the electronic display device,
generating, with a machine learning system, a control signal for a device, wherein the HDMI-CEC device control data and signals from the one or more sensor devices are input to the machine learning system; and 
sending the control signal to the device to be implemented by the device.  
in analogous art, Li teaches:
receiving signals from one or more sensor devices located in a same structure as the electronic display device (see paragraph [0065]:The cloud management system 160 may receive, and store, data from the HVAC control devices 141, 151, 153, and the home gateway 130.),
generating, with a machine learning system, a control signal for a device (see paragraph [0069]: machine learning algorithms (see paragraph [0065]: The cloud management system 160 may provide analytic data, manage the temperature management experience and behavioral data based on each individual temperature management decision experience received from the HVAC control devices. For example, the cloud management system 160 may provide data learned from the time of day and the corresponding temperature setting a user selects, with or without specific user programming); and 
sending the control signal to the device to be implemented by the device (see paragraph [0017]: the home gateway 130 or smart device sends control command to the HVAC control device(s) within the selected zone to instruct the HVAC control device(s) to control the temperature at the respective HVAC system(s).) 
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LEE with the teaching as taught by Li in order to provide universal media interoperability between consumer electronic devices and enables consumer electronic devices to act as intelligent peers in a peer-to-peer network to automatically negotiate and collaborate with one another, there by achieve a specific objective such as media sharing and consumption experience. 
LEE in view of Li fail to teach:
wherein the HDMI-CEC device control data and signals from the one or more sensor devices are input to the machine learning system; 
in analogous art, Marino teaches:
wherein the HDMI-CEC device control data and signals from the one or more sensor devices are input to the machine learning system (see paragraph [0051]: machine learning techniques may be used to recognize messages and/or commands. For example, an IP-based "Play" message may be sent from a controller device to a controlled device. The controlled device may (e.g., upon responding to the command message) send an HDMI-CEC Active Source message. Message identifier 230 (or another component) may observe and link the IP message and HDMI-CEC message. Message identifier 230 and/or other component(s) may infer a sending device, receiving device(s) and command(s) to be carried out (e.g., based on one or more messages that may or may not be linked).); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LEE in view of Li with the teaching as taught by Marino in order to  acquire system configuration information, device information, controlled device information, interface information, communication protocol information, command information, etc, thereby, expand the utility of incompatible controllers (without reprogramming), integrate an environment of incompatible devices and controllers, and provide relief to end-users		

8.	Claims 2-3, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al.  Pub. No.: US 2018/0091845 A1: (Hereinafter “LEE”) in view of Li Pub. No.: US 2019/0268177 A1: (Hereinafter “Li”), in view of Marino et al. Pub. No.: US 2017/0288894 A1 (Hereinafter “Marino”), further in view of KULP et al. Pub. No.: US 2017/0070842 A1: (Hereinafter “Kulp”).


LEE in view of Li and Marino fail to explicitly teach:
generating, with the machine learning system, a recommendation for controlling a second device, and 
sending the recommendation for controlling the second device to a user computing device.  
 in analogous art, Kulp teaches:
generating, with the machine learning system, a recommendation for controlling a second device (see paragraph [0128]), and 
sending the recommendation for controlling the second device to a user computing device (see paragraph [0088]).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of LEE in view of Li and Marino with the teaching as taught by Kulp in order provide users with a plurality of messages and/or notifications to allow the user to know how resources are being used, and/or the like so that energy efficiency is improved.

Regarding Claim 3, LEE in view of Li, Marino and Kulp teach the computer-implemented method of claim 2. Kulp further teaches receiving, from the user computing device, a selection of a control for the recommendation for controlling the second device (see paragraphs [0089]); 

sending the control signal to the second device to be implemented by the second device (see paragraph [0089]). 

Regarding Claim 10, LEE in view of Li and Marino teach the computer-implemented system of claim 1. Li further teaches wherein the HDMI-CEC device control data is input to the machine learning system (see paragraph [0065]);
LEE in view of Li and Marino fail to teach:
wherein the computing device of the cloud server system is further configured to generate, with the machine learning system, a recommendation for controlling a second device, and 
send the recommendation for controlling the second device to a user computing device.  
in analogous art, Kulp teaches:
wherein the computing device of the cloud server system is further configured to generate, with the machine learning system, a recommendation for controlling a second device (see paragraph [0128]), and
 send the recommendation for controlling the second device to a user computing device (see paragraph [0088]).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented 

Regarding Claim 11, LEE in view of Li, Marino and Kulp teach the computer-implemented system of claim 10. Kulp further teaches wherein the computing device of the cloud server system is further configured to receive, from the user computing device, a selection of a control for the recommendation for controlling the second device (see paragraphs [0089]:), 
generate a control signal for the second device, wherein the control signal is based on the recommendation for controlling the second device (see paragraphs [0089]); and 
send the control signal to the second device to be implemented by the second device (see paragraph [0089]). 

Regarding Claim 18, LEE in view of Li, Marino teach the system of claim 17. Li further teaches wherein the HDMI-CEC device control data is input to the machine learning system (see paragraph [0065]);
LEE in view of Li, Marino fail to teach:
generating, with the machine learning system, a recommendation for controlling a second device, and sending the recommendation for controlling the second device to a user computing device.  
 in analogous art, Kulp teaches:

sending the recommendation for controlling the second device to a user computing device (see paragraph [0088]).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LEE in view of Li, Marino with the teaching as taught by Kulp in order provide users with a plurality of messages and/or notifications to allow the user to know how resources are being used, and/or the like so that energy efficiency is improved.

Regarding Claim 19, LEE in view of Li, Marino and Kulp teach the system of claim 18. Kulp further teaches receiving, from the user computing device, a selection of a control for the recommendation for controlling the second device (see paragraphs [0089]);
 generating a control signal for the second device, wherein the control signal is based on the recommendation for controlling the second device (see paragraphs [0089]); and 
sending the control signal to the second device to be implemented by the second device (see paragraph [0089]). 

9.	Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al.  Pub. No.: US 2018/0091845 A1: (Hereinafter “LEE”) in view of Li Pub. No.: US 2019/0268177 A1: (Hereinafter “Li”), in view of Marino et al. Pub. No.: US Marino”), in view of SOKOLOV et al. Pub. No.: US 2020/0092611 A1: (Hereinafter “Sokolov”), further in view of Aggarwal et al. Pub. No.: US 2018/0234715 A1: (Hereinafter “Aggarwal”).

Regarding Claim 4, LEE in view of Li and Marino teach the computer-implemented method of claim 1. 
LEE in view of Li and Marino fail to teach:
generating, with the machine learning system, a recommendation for content to be displayed on the electronic display device, wherein the recommendation is based on times at which HDMI-CEC device control data based on HDMI-CEC device control signals from the electronic display device are received; and 
41 of 46030120-266310 US sending the recommendation for content to a user computing device.  
In analogous art, Sokolov teaches:
generating, with the machine learning system, a recommendation for content to be displayed on the electronic display device (see paragraphs [0155] and [0161]),
sending the recommendation for content to a user computing device (see paragraph [0079]).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of LEE in view of Li and Marino with the teaching as taught by Sokolov in order determining a relevancy parameter for a content item, thereby improving the content recommendations presented to the given user.
LEE in view of Li, Marino and Sokolov fail to teach:

in analogous art, Aggarwal teaches: 
wherein the recommendation is based on times at which HDMI-CEC device control data based on HDMI-CEC device control signals from the electronic display device are received (see paragraph [0048]); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of LEE in view of Li, Marino  and Sokolov with the teaching as taught by Aggarwal in order identify the electronic device based on HDMI protocol includes receiving an HDMI consumer electronics control (CEC) command response from the electronic device, thereby GUI may enable a user to interact with media content delivery device 118 and personalized media content recommendation and delivery system 102 which is connected thereto.
41 of 46030120-266310 US
Regarding Claim 12, LEE in view of Li and Marino teach the computer-implemented system of claim 9. 
LEE in view of Li and Marino fail to teach:
wherein the computing device of the cloud server system is further configured to generate, with the machine learning system, a recommendation for content to be displayed on the electronic display device, wherein the recommendation is based on times at which HDMI-CEC device control data based on HDMI- CEC device control signals from the electronic display device are received, and 

In analogous art, Sokolov teaches: 
wherein the computing device of the cloud server system is further configured to generate, with the machine learning system, a recommendation for content to be displayed on the electronic display device (see paragraphs [0155] and [0161]),
send the recommendation for content to a user computing device (see paragraph [0079]).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented system of LEE in view of Li and Marino with the teaching as taught by Sokolov in order determining a relevancy parameter for a content item, thereby improving the content recommendations presented to the given user.
LEE in view of Li, Marino and Sokolov fail to teach:
wherein the recommendation is based on times at which HDMI-CEC device control data based on HDMI- CEC device control signals from the electronic display device are received,
in analogous art, Aggarwal teaches: 
wherein the recommendation is based on times at which HDMI-CEC device control data based on HDMI- CEC device control signals from the electronic display device are received (see paragraph [0048]), 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented system of LEE in view of Li, Marino and Sokolov with the teaching as taught by 
Regarding Claim 20, LEE in view of Li and Marino teach the computer-implemented system of claim 17. 

LEE in view of Li and Marino fail to teach:
44 of 46030120-266310 US generating, with the machine learning system, a recommendation for content to be displayed on the electronic display device, wherein the recommendation is based on times at which HDMI-CEC device control data based on HDMI-CEC device control signals from the electronic display device are received; and 
sending the recommendation for content to a user computing device.
In analogous art, Sokolov teaches: 
44 of 46030120-266310 US generating, with the machine learning system, a recommendation for content to be displayed on the electronic display device (see paragraphs [0155] and [0161]);
sending the recommendation for content to a user computing device (see paragraph [0079]).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LEE in view of Li and Marino with the teaching as taught by Sokolov in order determining a relevancy parameter for a content item, thereby improving the content recommendations presented to the given user.

wherein the recommendation is based on times at which HDMI-CEC device control data based on HDMI-CEC device control signals from the electronic display device are received,
in analogous art, Aggarwal teaches: 
wherein the recommendation is based on times at which HDMI-CEC device control data based on HDMI-CEC device control signals from the electronic display device are received (see paragraph [0048]), 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LEE in view of Li, Marino and Sokolov with the teaching as taught by Aggarwal in order identify the electronic device based on HDMI protocol includes receiving an HDMI consumer electronics control (CEC) command response from the electronic device, thereby GUI may enable a user to interact with media content delivery device 118 and personalized media content recommendation and delivery system 102 which is connected thereto.

Conclusion41 of 46030120-266310 US
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424

/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424